TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00059-CV


                              Peter William Fajkowski, Appellant

                                                  v.

                                 Walter Leroy Harris, Appellee


                FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
                NO. D-1-GN-17-002985, ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on May 14, 2018.

On June 21, 2018, we notified appellant that no clerk’s record had been filed due to his failure to

pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record. The notice

requested that appellant make arrangements for the clerk’s record and submit a status report

regarding this appeal by July 2, 2018. Further, the notice advised appellant that his failure to

comply with this request could result in the dismissal of the appeal for want of prosecution. To

date, appellant has not filed a status report or otherwise responded to this Court’s notice, and the

clerk’s record has not been filed.

               If a trial court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed
without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that he is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: August 1, 2018




                                                 2